Sub-Item 77I, 77Q1(a) and 77Q1(d) DREYFUS PREMIER INVESTMENT FUNDS, INC. (the "Registrant") Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund (each, a "Fund") At the meeting held on March 9-10, 2017, the Board of Directors of the Registrant approved the creation of Class T shares, a description of which appears in the documents incorporated by reference below: 1. The disclosure in each Fund's Class T Prospectus and the disclosure in the Funds' Statement of Additional Information, incorporated by reference to Post-Effective Amendment No. 99 to the Registrant's Registration
